United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 28, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-30902
                           Summary Calendar



DERRICK HOLMES,

                                     Plaintiff-Appellant,

versus

CITY OF BASTROP; ET AL.,

                                     Defendants,

CITY OF BASTROP; RAY SEBRUN, Individually and
in His Official Capacity as a Police Officer with
the Bastrop City Police Department,

                                     Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 3:03-CV-00793-RGJ
                       --------------------

Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Derrick Holmes appeals from the district court’s order

granting summary judgment to the defendants based on qualified

immunity on his claim of excessive force under 42 U.S.C. § 1983.

We review the district court’s order de novo.      Cousin v. Small,

325 F.3d 627, 637 (5th Cir.), cert. denied, 540 U.S. 826 (2003).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30902
                                -2-

     Holmes, who was suspected of possessing narcotics, attempted

to flee from Officer Sebrun by jumping on a train.    He alleged

that Officer Sebrun used excessive force by grabbing him to

prevent his escape and causing him to fall beneath the train,

which severed both of his legs.   After a review of the record, we

conclude that the district court did not err by concluding that

Officer Sebrun acted objectively reasonably.    See Graham v.

Connor, 490 U.S. 386, 396-97 (1989); Gutierrez v. City of San

Antonio, 139 F.3d 441, 447 (5th Cir. 1998).    The district court

was not bound by the opinion of Holmes’s expert on the issue of

reasonableness.   See Williams v. Bramer, 180 F.3d 699, 703 (5th

Cir. 1999); Gutierrez, 139 F.3d at 447.   Holmes has not

demonstrated a genuine issue of material fact as to Sebrun’s

alleged impairment due to testing positive for using Valium as he

fails to present more than a scintilla of evidence.    See Little

v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc).

The district court also did not erroneously grant summary

judgment on Holmes’s state-law negligence claims because Sebrun’s

conduct was reasonable under the totality of the circumstances.

See Kyle v. City of New Orleans, 353 So. 2d 969, 972-73 (La.

1977).

     AFFIRMED.